DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
The preamble to claim 1 is misleading. This claim is directed to more than just a generator it is directed to a generator system that includes at least a generator, motor, battery charger, belt drive and transformer/inverter.  
The last phrase “when the utility is not operating” is not understood. Examiner finds it hard to believe that a “utility grid” is completely not working. Examiner will interpret this phrase to mean that the utility grid drops in power.    
Claim 13:
The preamble to claim 13 is misleading. This claim is directed to more than just a generator it is directed to a generator system that includes at least a generator, motor, battery charger, belt drive and transformer/inverter.  
The line 12 phrase “when the utility is not operating” is not understood. Examiner finds it hard to believe that a “utility grid” is completely not working. Examiner will interpret this phrase to mean that the utility grid drops in power.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over PCT 99/08358.
An electrical generator (“system 20”), comprising: 
a generator (24) comprising a rotatable shaft and stationary component (page 3, 1st sentence), the generator being operatively coupled (fig. 1) via a drive belt to an electric motor (22, 38); wherein the electric motor provides torque to the rotatable shaft of the generator (fig. 1, 38 spins 52 powering 24); and a battery (122, 226, 322) operatively coupled to the electric motor, wherein the electric motor derives power from the battery (figures 5, 6A); and 
a battery charger operatively coupled to the battery (page 12 ll 17-19, “the inverter charger 134 and the DC bus 46 to charge the battery 122.”), wherein the battery charger is configured to supply current to the battery (fig. 5 two headed arrow and 122; fig. 6A “charger 2 AMP”); 
wherein the generator is configured to be operatively coupled to a utility grid (fig. 5 “UTILITY POWER” ) using a transformer/invertor (page 15 ll 12-21) that is configured to import current from the utility grid (fig. 7B “UTILITY POWER” and dashed line) when the utility grid is operating (page 12 ll 15-19) and to export current from the generator to a grid connector when the utility grid is not operating (page 12 ll 9-10).
PCT 99/08358 does not disclose that the generator is operatively coupled the electric motor via a drive belt.  
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to operatively connect the generator to the motor with a drive belt. A motivation for this arrangement could be to simplify the generator system with less electronics. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 2 PCT 99/08358 discloses a secondary motor (page 14 ll 22-24 “PMG 24 such that it can, effectively, reverse the operation of the PMG to use the PMG as a starter motor for starting the engine 22”)  
Claim 4 PCT 99/08358 discloses that a control panel (126, 350, 378) for operating and monitoring components of the electrical generator.
Claims 8-10 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over PCT 99/08358.
PCT 99/08358 does not specify that the generator system supplies specific levels of power. 
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to adjust the power capacity level of the generator system of PCT 99/08358 to match the required level of the application. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    
Claim 11 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over PCT 99/08358.
PCT 99/08358 does not indicate that the motor is comprised of a rotor and stator. 
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill to have the motor be compromised of a rotor and stator. A rotor and stator are ubiquitous and well-known parts of many motors. A motivation for this would be to have fewer electronic parts and more well-known components to make repair and replacement easier.      

Allowable Subject Matter
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3, 5-7, 12, 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited art teaches a generator system with a generator, motor, battery and inverter/transformer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649